FILED
                                 NOT FOR PUBLICATION
                                                                            NOV 14 2018
                       UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT


In re: AZIZOLAH JAVAHERY,                           No.   17-60031

               Debtor,                              BAP No. 16-1195

------------------------------
                                                    MEMORANDUM*
AZIZOLAH JAVAHERY,

               Appellant,

 v.

SORAYA JAVAHERI-LEITNER; SIMIN
JAVAHERY-KHOJASTEGAN,

               Appellees.


                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
              Taylor, Faris, and Clement, Bankruptcy Judges, Presiding

                                 Submitted November 5, 2018**
                                     Pasadena, California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: RAWLINSON and HURWITZ, Circuit Judges, and BOUGH,*** District
Judge.

      Debtor-Appellant Azizolah Javahery (Javahery) appeals the bankruptcy

court’s determination on summary judgment that the debt arising from the fraud

and conversion judgment obtained by Appellees Soraya Javaheri-Leitner and

Simin Javahery-Khojastegan (together, Appellees) against Javahery is

nondischargable.

       We have jurisdiction under 28 U.S.C. § 158(d)(1). We review the

bankruptcy court’s grant of summary judgment de novo. See Khan v. Barton (In re

Khan), 846 F.3d 1058, 1062-63 (9th Cir. 2017). We review de novo the

determination that issue preclusion is available, and for abuse of discretion the

decision to apply issue preclusion. See Dias v. Elique, 436 F.3d 1125, 1128 (9th

Cir. 2006).

      Debts are nondischargeable if they arise from a debtor’s fraudulent conduct,

see 11 U.S.C. § 523(a)(2), or from a debtor’s “willful and malicious injury” to the

property of another. 11 U.S.C. § 523(a)(6). Relying on the determination of the

California Superior Court that Javahery 1) “acted with malice, oppression and

fraud,” 2) launched “a systemic campaign of fraud” against Appellees, 3) willfully


      ***
            The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri, sitting by designation.
                                          2
converted Appellees’ assets, and 4) merited the award of punitive damages, the

bankruptcy court held that Javahery’s debts to Appellees were not dischargeable.

        The bankruptcy court properly relied on the state court’s judgment and

statement of decision for the purpose of issue preclusion. See Harmon v. Kobrin

(In re Harmon), 250 F.3d 1240, 1245-46 (9th Cir. 2001). Contrary to Javahery’s

assertion that the state court decision lacked an adequate finding of fraud,1 the

record reflects that the issues of fraud and malice, as required by 11 U.S.C. §§

523(a)(2) and (a)(6), were “identical to [those] decided in [the state court]

proceeding,” were “actually litigated,” and were “necessarily decided” against

Javahery. See id. Only the issue of the judgment’s finality remains. See id. at

1245.

        Javahery asserts that his objection to the statement of decision rendered the

state court judgment not final under California Code of Civil Procedure § 634.2
        1
        Javahery’s other attacks on the underlying judgment are unavailing. He
maintains that “[t]here is no independent cause of action for punitive damages,”
but the state court judgment awarded punitive damages for fraud, not as a separate
cause of action. Similarly, while res judicata is not available when “a plaintiff
attempts to divide a primary right and enforce it in two suits,” Appellees filed only
one action. Crowley v. Katleman, 881 P.2d 1083, 1090 (Cal. 1994).
        2
            California Code of Civil Procedure § 634 provides:

        When a statement of decision does not resolve a controverted issue, or if the
        statement is ambiguous and the record shows that the omission or ambiguity
                                                                        (continued...)
                                            3
However, correction of a clerical error is not a substantial modification affecting

the finality of the judgment. See Ellis v. Ellis, 235 Cal. App. 4th 837, 842-43

(2015). As Javahery argued to the state court, the requested modification would

correct a “clerical error” that was“essentially [a] cut and paste error in the language

of the judgment.”

      AFFIRMED.




      2
       (...continued)
      was brought to the attention of the trial court either prior to entry of
      judgment or in conjunction with a motion under Section 657 or 663, it shall
      not be inferred on appeal or upon a motion under Section 657 or 663 that the
      trial court decided in favor of the prevailing party as to those facts or on that
      issue.
                                           4